257 Ga. 100 (1987)
355 S.E.2d 663
SLAVEN et al.
v.
CITY OF BUFORD.
44193.
Supreme Court of Georgia.
Decided May 19, 1987.
J. Curtis Hanks, for appellants.
Pruitt & Britt, Walter M. Britt, for appellee.
HUNT, Justice.
Barry Slaven and Douglas Bruce, owners of a trailer park in Buford, Georgia, appeal from the denial of their complaint for injunctive relief against the City of Buford by which they sought to prevent the city from interfering with the continued operation of the trailer park.
The exercise of discretion by the trial court in granting or denying an injunction will be not interfered with absent manifest abuse. Zant v. Dick, 249 Ga. 799 (294 SE2d 508) (1982); Corp. of Presiding Bishop v. Statham, 243 Ga. 448, 449 (254 SE2d 833) (1979); OCGA § 9-5-8. However, the trial court's discretion is limited to cases in which there is a conflict in the evidence. Zant v. Dick, supra; Corp. of Presiding Bishop v. Statham, supra. Here, there was no conflict in the evidence regarding the fact that the entire trailer park had been operated continuously for the rental of mobile homes,[1] and thus constitutes a non-conforming use which is specifically permitted to continue under the city's zoning ordinances. Accordingly, the trial court erred in holding that some of the sites had been converted to single-family dwellings and in denying the relief sought.
Judgment reversed. All the Justices concur, except Smith, J., not participating.
NOTES
[1]  Section 202 of the Buford Zoning Ordinance defines a mobile home as a "single-family dwelling designed for transportation after fabrication, on streets and highways on its own wheels or on a flatbed or other trailers, and arriving at the site where it is to be occupied as a dwelling complete and ready for occupancy, except for minor and incidental unpacking and assembly operations, locations on jacks or permanent foundations, connections to utilities and the like." (Emphasis supplied.)